Name: Commission Regulation (EEC) No 1045/83 of 29 April 1983 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/48 Official Journal of the European Communities 30 . 4. 83 COMMISSION REGULATION (EEC) No 1045/83 of 29 April 1983 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 75/83 (3), as last amended by Regulation (EEC) No 1005/83 (4); Whereas, in the absence of the target price for the 1983/84 marketing year for colza, rape and sunflower seed and in the absence of the amount of the monthly increase for September and October 1983 for colza and rape seed, the amount of the subsidy in the case of advance fixing for July, August, September and October 1983 for colza and rape seed and August and September 1983 for sunflower seed has been obtai ­ nable only provisionally on the basis of the target price applicable during July, August, September and October 1982 for colza and rape seed and August and September 1982 for sunflower seed and on the basis of the monthly increase applicable during September and October 1982 for colza and rape seed ; whereas this amount must therefore be applied only provisionally and will have to be either confirmed or replaced as soon as the target price for the 1983/84 marketing year and the said increase are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 75/83 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. 2. The amount of the subsidy for July, August, September and October 1983 for colza and rape seed and August and September 1983 for sunflower seed will , however, be confirmed or replaced as from 1 May 1983 to take into account the indicative price which is fixed for these products for the 1983/84 marketing year, and the amount of the monthly increase for September and October 1983 for colza and rape seed. Article 2 This Regulation shall enter into force on 1 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No L 12, 14. 1 . 1983, p. 32. b) OJ No L 112, 28 . 4 . 1983, p. 21 . 30. 4. 83 Official Journal of the European Communities No L 116/49 ANNEX to the Commission Regulation of 29 April 1983 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 24,469 ex 12.0 ! Sunflower seed 31,666 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of May 1983 June 1983 July 1983 August 1983 September 1983 October 1983 ex 12.01 Colza and rape seed 24,469 24,428 20,648 (') 20,470 (') 20,963 (') 21,328 0 ex 12.01 Sunflower seed 31,666 31,688 31,459 28,096 (') 27,879 (')  (') Subject to confirmation.